30 Ill. App.2d 114 (1961)
173 N.E.2d 850
Joe Evans, Doing Business as Joe Evans and Sons, Plaintiff-Appellee,
v.
Frank S. Owens, Defendant-Appellant.
Gen. No. 10,331.
Illinois Appellate Court  Third District.
April 17, 1961.
Rehearing denied May 2, 1961.
Costigan, Wollrab & Yoder, of Bloomington, for appellant.
Chester Thomson and John W. Biggers, of Bloomington, Substitute Attorneys for plaintiff-appellee.
(Abstract of Decision.)
Opinion by JUDGE REYNOLDS.
Reversed and remanded with directions.
Not to be published in full.